                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          8:19-cv-00822-JLS-DFM                                         Date      October 10, 2019
 Title             Merlin Inman et al v. M Leonard and Associates et al




 Present: The                    JOSEPHINE L. STATON, U.S. DISTRICT JUDGE
 Honorable
                       Terry Guerrero                                          Not Present
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                           Not Present
 Proceedings:                 (IN CHAMBERS) ORDER DISMISSING ACTION

       The Court, having previously issued an Order directing counsel to file a proof of service
by September 30, 2019 (Doc. 12), and the Court having received no proof of service, the matter
is hereby DISMISSED.

         IT IS SO ORDERED.




                                                                                                   :
                                                               Initials of Preparer   tg




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
